Citation Nr: 0418006	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  03-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches, claimed as 
secondary to service-connected diabetes mellitus and/or 
hypertension, to include as due to medications prescribed for 
either or both disabilities


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied service connection for headaches, claimed 
as secondary to service-connected diabetes mellitus.  The 
veteran filed a notice of disagreement (NOD) that same month, 
and a statement of the case (SOC) was issued in December 
2002.  The veteran filed a substantive appeal in January 
2003.  

In February 2004, in response to the veteran's request, the 
veteran offered testimony during a videoconference hearing 
before the undersigned Veterans Law Judge; a transcript of 
this hearing is of record.  During the Board hearing, the 
veteran requested, and received, a 45-day abeyance period for 
submitting additional evidence.  In March 2004, the veteran 
submitted to the Board, along with a waiver of RO 
jurisdiction, copies of February 2004 records from a private 
pharmacy documenting his purchase of various prescription 
medications.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. § 20.800 (2003).  

Also during the February 2004 hearing, the veteran contended 
that he experienced headaches as result of taking medications 
that have been prescribed for his service-connected 
hypertension and diabetes; for this reason, the Board has 
expanded the issue as on the title page.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

REMAND

As indicated above, the Board has expanded the issue on 
appeal to encompass an additional service-connected 
disability, as well as medications prescribed for service-
connected disabilities, as possible bases for a grant of 
secondary service connection.  To ensure that the veteran's 
procedural rights are protected, insofar as him being given 
adequate notice of expanded issue, and the opportunity to 
present evidence and/or argument on the additional bases for 
a grant of secondary service connection, RO adjudication of 
the expanded claim, in the first instance, is indicated.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board's review of the claims file also reveals that 
additional development of the claim on appeal is warranted.  

VA must attempt to obtain pertinent outstanding medical 
evidence from private treatment providers when the veteran 
has identified such evidence.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2003).  During the 
February 2004 hearing, the veteran stated that his private 
treating physician, Dr. Peter Tanzer, had prescribed for him 
a combination of medications for service-connected diabetes 
and hypertension;  according to the veteran, the medications 
are  causing headaches as a side effect.  The veteran further 
stated that his physician may have documented in the 
veteran's treatment records over the past few months a causal 
relationship between the medications and the veteran's 
headaches.  While records from Dr. Tanzer, dated from 
February 1998 to July 2002, are of record, the RO should 
ensure that all outstanding records from that physician are 
obtained and associated with the claims file

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, __ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo  
examination, if warranted) prior to adjudicating the claim on 
appeal.  For the sake of efficiency, the RO's adjudication of 
the claim should include consideration of all evidence added 
to the record since the RO's initial certification of the 
appeal to the Board (to include that received during, and 
after, the Board hearing).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide information and authorization to 
enable it to obtain all outstanding 
treatment records from Dr. Peter Tanzer, 
particularly all records dated from July 
2002 to the present.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
(to include arranging for the veteran to 
undergo examination, if appropriate) has 
been accomplished.  

5.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the expanded issue on 
appeal in light of all pertinent evidence 
(to include all evidence added to the 
record since the RO's initial 
certification of the appeal to the Board) 
and legal authority.  

6.	 If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

